DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed towards the amended limitations filed 2020-Aug-25 have been fully considered but they are moot in view of the new grounds of rejection presented herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein coupling is induced between the third radiation element, the second radiation element, the feeding connection element, and the first radiation element”. The limitation is indefinite because it is unclear between which elements the coupling is induced, e.g., whether between the third and first radiation element or 
Claim 15 recites the limitation "the first high-frequency band".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second high-frequency band".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the third high-frequency band".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-17, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8638271 B2 (hereinafter “Wang”).
	Claim 1: Wang teaches an antenna structure (e.g., see 100 in FIG. 1), comprising: a ground plane (e.g., see 29); a feeding connection element (e.g., see 21), coupled to a signal source (e.g., see 4/41); a first radiation element (e.g., see 22 or 23), 
	Claim 2: Wang teaches the antenna structure as claimed in claim 1, wherein the third radiation element is spaced apart from the second radiation element, the feeding connection element, and the first radiation element (e.g., 3 or 3 and upper portion of 25 connecting to 3 spaced from 22 or 23, 21 and 24 as shown in FIG. 1). 
	Claim 3: Wang teaches the antenna structure as claimed in claim 2, wherein coupling is induced between the third radiation element, the second radiation element, 
Claim 4: Wang teaches the antenna structure as claimed in claim 1, wherein the feeding connection element, the first radiation element, and the second radiation element together form a T-shape (e.g., see T-shape formed by 24 and 23).  
Claim 5: Wang teaches the antenna structure as claimed in claim 1, wherein the third radiation element is substantially in an L-shape (e.g., wherein the third radiation element is further defined as 3 and upper portion of 25 forming an L-shape).  
Claim 6: Wang teaches the antenna structure as claimed in claim 1, wherein coupling is induced between an open end of the second radiation element and the widening portion of the third radiation element (e.g., wherein the widening portion of the third radiation element is further defined as the widening portion at bend of 25 near 24 and a gap coupling is present between the bend widening portion of 25 and 24).  
Claim 7: Wang teaches the antenna structure as claimed in claim 1, further comprising: a fourth radiation element (e.g., see 28), coupled to the ground plane (e.g., a coupling through 3 and 25 to 29), wherein the fourth radiation element is substantially parallel to a part of the first radiation element (wherein 28 is parallel to 22 or 23), and wherein the antenna structure further covers a first high-frequency band, a second high-frequency band, and a third high-frequency band (e.g., see high frequency bands from 1710 MHz to 2170 MHz and 2500 MHz to 2700 MHz in FIG. 6).  
Claim 8: Wang teaches the antenna structure as claimed in claim 7, wherein the fourth radiation element substantially has a straight-line shape (e.g., wherein 28 is a straight line shape).

Claim 10: Wang teaches the antenna structure as claimed in claim 9, wherein a width of the fifth radiation element is larger than a width of a connection portion coupled between the fifth radiation element and the first radiation element (e.g., wherein for purposes of this claim rejection only, the fifth radiation element is limited to only 23 and the first radiation element is rejection to only 22, the width of 23 being wider than 22).  
Claim 11: Wang teaches the antenna structure as claimed in claim 9, wherein the first radiation element and the fifth radiation element substantially form a Y-shape (wherein 22 and 23 form a y-shape).
Claim 12: Wang teaches the antenna structure as claimed in claim 7, wherein the first low-frequency band is from about 699MHz to about 787MHz, the second low-frequency band is from about 787MHz to about 960MHz, the first high-frequency band is from about 1710MHz to about 1930MHz, the second high- frequency band is from about 1930MHz to about 2300MHz, and the third high-frequency band is from about 2300MHz to about 2900MHz (e.g., see FIG. 6 wherein the frequency bands are subdivided into first and second low bands between 698 to 960 MHz and three high frequency bands between 1710 MHz to 2900 MHz; it is noted that without insertion loss numbers defining a minimum required insertion loss for a band, the chart of FIG. 6 
Claim 13: Wang teaches the antenna structure as claimed in claim 1, wherein a length of the third radiation element is substantially equal to 0.25 wavelength of the first low- frequency band (wherein the third radiation element is a quarter resonant wavelength of an arbitrary lower band of the antenna, i.e., due to its long length, where no specific low frequency band is defined in the claim).  
Claim 15: Wang teaches the antenna structure as claimed in claim 1, wherein a total length of the feeding connection element and the second radiation element is substantially equal to 0.25 wavelength of the first high-frequency band (wherein the feeding connection element and the second radiation element is a quarter resonant wavelength of an arbitrary high frequency band of the antenna, i.e., due to its shorter length, where no specific high frequency band is defined in the claim).  
Claim 16: Wang teaches the antenna structure as claimed in claim 7, wherein a length of the fourth radiation element is substantially equal to 0.25 wavelength of the second high-frequency band (wherein the fourth radiation element is a quarter resonant wavelength of an arbitrary high frequency band of the antenna, i.e., due to its shorter length, where no specific high frequency band is defined in the claim).  
Claim 17: Wang teaches the antenna structure as claimed in claim 1, wherein a length of the shorting radiation element is substantially equal to 0.5 wavelength of the third high-frequency band (wherein the shorting element is 0.5 wavelength of a resonant wavelength of an arbitrary high frequency band of the antenna, i.e., due to its shorter length, where no specific frequency band is defined in the claim).    
.   

Claim(s) 1-8, 13, 15-17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150200457 A1 (hereinafter “Chan”).
Claim 1: Chan teaches an antenna structure (e.g., see 10 in FIG. 1, 100 in FIG. 2), comprising: a ground plane (ground connection 32 to ground plane, e.g., see Para. 12); a feeding connection element (e.g., see p2, 31, Para. 12), coupled to a signal source (e.g., see capacitive coupling to feeding point 42 in Para. 12); a first radiation element (e.g., see a2, 13, 22, 14, 22, 15, 24), coupled to the feeding connection element; a second radiation element (e.g., see 11, 21), coupled to the feeding connection element, wherein the second radiation element and the first radiation element substantially extend in opposite directions (as shown); a third radiation element (e.g., see 18, 25, 17), coupled to the ground plane (grounding connection 32), and partially surrounding the second radiation element (as shown), wherein the third radiation element further comprises a widening portion (e.g., see at 17); and a shorting radiation element (e.g., 32, 16), wherein a first end of the shorting radiation element is coupled to the feeding connection element (e.g., 32 coupled to ground connection 41 through a capacitive coupling, see Para. 12), and a second end of the shorting radiation 
Claim 2: Chan teaches the antenna structure as claimed in claim 1, wherein the third radiation element is spaced apart from the second radiation element, the feeding connection element, and the first radiation element (e.g., as shown in FIG. 1).  
Claim 3: Chan teaches the antenna structure as claimed in claim 2, wherein coupling is induced between the third radiation element, the second radiation element, the feeding connection element, and the first radiation element (e.g., see gap 51, 52).  
Claim 4: Chan teaches the antenna structure as claimed in claim 1, wherein the feeding connection element, the first radiation element, and the second radiation element together form a T-shape (T-shape as shown at p1 formed by 11, 13 and 31).  
Claim 5: Chan teaches the antenna structure as claimed in claim 1, wherein the third radiation element is substantially in an L-shape (e.g., wherein 18 and 25 form a L-shape).  
Claim 6: Chan teaches the antenna structure as claimed in claim 1, wherein coupling is induced between an open end of the second radiation element and the widening portion of the third radiation element (e.g., a coupling induced at 21 and 25/18).  
Claim 7: Chan teaches the antenna structure as claimed in claim 1, further comprising: a fourth radiation element (e.g., see 26, 111, 112), coupled to the ground plane (being coupled to ground connection 32), wherein the fourth radiation element is 
Claim 8: Chan teaches the antenna structure as claimed in claim 7, wherein the fourth radiation element substantially has a straight-line shape (e.g., straight line shapes 110, 111, 26, 112).  
Claim 13: Chan teaches the antenna structure as claimed in claim 1, wherein a length of the third radiation element is substantially equal to 0.25 wavelength of the first low- frequency band (e.g., 18 having a longer length for lower frequency radiation).  
Claim 15: Chan teaches the antenna structure as claimed in claim 1, wherein a total length of the feeding connection element and the second radiation element is substantially equal to 0.25 wavelength of the first high-frequency band (e.g., a1 covering a higher frequency band, see para. 18, whereas no specific high frequency band is specified in the claim).
Claim 16: Chan teaches the antenna structure as claimed in claim 7, wherein a length of the fourth radiation element is substantially equal to 0.25 wavelength of the second high-frequency band (e.g., whereas 110-112 is a shorter length piece of the antenna for a higher frequency band, whereas no specific high band frequency is specified in the claim).  
Claim 17. Chan teaches the antenna structure as claimed in claim 1, wherein a length of the shorting radiation element is substantially equal to 0.5 wavelength of the 
Claim 22: Chan teaches the antenna structure as claimed in claim 1, wherein a total length of the feeding connection element and the first radiation element is substantially equal to 0.25 wavelength of the second low-frequency band (e.g., wherein a3 is for a lower frequency band, e.g., see Para. 18, whereas no specific low band frequency is specified in the claim).   

Allowable Subject Matter
Claim 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845